DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.
Status of Claims
This action is responsive to Applicant’s response filed 07/13/2022.
Claims 1, 9, 18 and 20 have been amended.
Claims 1-7, 9-15, and 17-20 are pending and have been examined here. 
 Response to Arguments
Applicant’s arguments, see pages 6-9 of Applicant’s Response, filed 07/13/2022, with respect to the 35 U.S.C. 101 and 103 rejections have been fully considered and are persuasive.  The 35 U.S.C. 101 and 103 rejections have been withdrawn. 
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding the direction of claims 1 and 9 to patent eligible subject matter under 35 U.S.C. 101, Examiner respectfully notes that the application of the abstract idea using a mobile device, GPS module, geo-fence database, route database, and processor in the ordered combination recited (including identifying a plurality of geo-fences based on a motion vector, retrieval of breadcrumb data from the GPS, identification of route segments representing sides of roads based on motion vector and breadcrumb data, and tracking geo-fence crossing and triggering alerts), represents a practical application of the abstract idea such that the claims amount to more than a mere drafting effort aimed at monopolizing the abstract idea. As such, the claims are directed to patent eligible subject matter under 35 U.S.C. 101. 
Regarding the novelty/non-obviousness of claims 1 and 9 (and their respective dependent claims), the prior art does not appear to teach, in the context of the delivery systems and methods recited, identifying a plurality of geo-fences based on a motion vector, retrieval of breadcrumb data from the GPS, identification of route segments representing sides of roads based on motion vector and breadcrumb data, and tracking geo-fence crossing and triggering alerts as recited by the claims. Such an ordered combination of elements, in the contexts of the delivery systems and methods recited, is not taught or suggested by the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Reclus, Fabrice, and Kristen Drouard. "Geofencing for fleet & freight management." 2009 9th International Conference on Intelligent Transport Systems Telecommunications,(ITST). IEEE, 2009; hereinafter “Fabrice”
 Fabrice teaches a system and method for geofencing in logistics which uses one geofence on each side of the road in order to determine which side of the road a vehicle is traveling. (Fabrice: Section III(B)) Fabrice, however, is silent as to the particular ordered combination of elements outlined above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624. The examiner can normally be reached Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628